NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-11545

   MASSACHUSETTS STATE AUTOMOBILE DEALERS ASSOCIATION, INC., &
         others1 vs. TESLA MOTORS MA, INC., & another.2



            Norfolk.    May 6, 2014. - September 15, 2014.

  Present:     Spina, Cordy, Botsford, Gants, Duffly, & Lenk, JJ.


Motor Vehicle, Dealer. Consumer Protection Act, Motor vehicle
     franchise, Standing. Practice, Civil, Standing.



     Civil action commenced in the Superior Court Department on
October 16, 2012.

     A motion to dismiss was heard by Kenneth J. Fishman, J.

     The Supreme Judicial Court on its own initiative
transferred the case from the Appeals Court.


     Thomas S. Vangel (James F. Radke with him) for
Massachusetts State Automobile Dealers Association, Inc., &
others.
     Richard P. Campbell for the defendants.
     John E. Kwoka, Jr., pro se, amicus curiae, submitted a
brief.

     1
       Connolly Buick, Co., Inc., doing business as Herb Connolly
Chevrolet; Jake Kaplan's Inc., doing business as Fisker Norwood;
and James G. Boyle.
     2
         Tesla Motors, Inc.
                                                                     2




    BOTSFORD, J.      In Beard Motors, Inc. v. Toyota Motor

Distribs., Inc., 395 Mass. 428 (1985) (Beard Motors), this court

held that a Massachusetts motor vehicle dealer did not have

standing to maintain an action for an alleged violation of G. L.

c. 93B, § 12A, against a motor vehicle distributor with which it

was not affiliated.    In the case before us, the principal

question is whether amendments to the statute in 2002 broadened

the scope of standing under c. 93B, such that Massachusetts

motor vehicle dealers now have standing to maintain an action

for an alleged violation of the statute against unaffiliated

motor vehicle manufacturers or distributors.    We hold that the

2002 amendments did not have this effect.    Chapter 93B is aimed

primarily at protecting motor vehicle dealers from injury caused

by the unfair business practices of manufacturers and

distributors with which they are associated, generally in a

franchise relationship.    We therefore affirm the judgment of the

Superior Court dismissing the plaintiffs' action on the basis of

lack of standing.

    Procedural background.     The plaintiff Massachusetts State

Automobile Dealers Association, Inc. (MSADA), is a Statewide

organization that represents the interests of new automobile and

truck franchised dealerships in Massachusetts; two of the other

plaintiffs, Connolly Buick Co., Inc., doing business as Herb
                                                                     3


Connolly Chevrolet, and Jake Kaplan's Inc., doing business as

Fisker Norwood, are Massachusetts motor vehicle dealers.    The

plaintiffs commenced this action against Tesla Motors, Inc., an

automobile manufacturer, and its Massachusetts subsidiary, Tesla

Motors MA, Inc., alleging that the defendants were operating "an

automobile dealership showroom in the Natick Mall without a

license and in violation of law which prohibits a manufacturer

from owning a dealership."3    The plaintiffs claimed that the

defendants were in violation of G. L. c. 93B, §§ 3 (a)4 and

4 (c) (10),5 and were engaged in a civil conspiracy "to evade

Massachusetts law and to operate an automobile dealership

without the required licenses."    They sought declaratory relief,

a temporary restraining order, and preliminary and permanent

injunctive relief that would, among other things, prevent the

defendants from owning directly or indirectly any Tesla brand

dealership in Massachusetts.

     3
       We generally will refer to Tesla Motors, Inc., as "Tesla,"
and Tesla Motors MA, Inc., as "Tesla MA." Where appropriate, we
refer to Tesla and Tesla MA collectively as "the defendants."
     4
       General Laws c. 93B, § 3 (a), inserted by St.2002, c. 222,
§ 3, provides: "Unfair methods of competition and unfair or
deceptive acts or practices, as defined in [c. 93B, §] 4, are
hereby declared to be unlawful."
     5
       General Laws c. 93B, § 4 (c) (10), inserted by St. 2002,
c. 222, § 3, provides in part that it is deemed a violation of
c. 93B, § 3 (a), for a manufacturer to own or operate, directly
or through a subsidiary, a dealership in the Commonwealth "of
the same line make" as any vehicles that the manufacturer
manufactures or distributes.
                                                                      4


     The defendants moved to dismiss the complaint both for lack

of standing and for failure to state a claim on which relief

could be granted.    See Mass. R. Civ. P. 12 (b) (1) and (6), 365

Mass. 754 (1974).    They argued, among other things, that the

plaintiffs lacked standing to claim a violation of G. L. c. 93B

and conspiracy to violate c. 93B because they were not

"affiliated dealers" of Tesla or Tesla MA.    After a hearing, a

judge in the Superior Court denied the plaintiffs' request for a

temporary restraining order and preliminary injunction, ruling

that the plaintiffs lacked standing to maintain the action.      He

subsequently denied the plaintiffs' motion for reconsideration

and dismissed the complaint for lack of standing.6,7   The

plaintiffs appeal.




     6
       The defendants also filed a special motion to dismiss
pursuant to the so-called "anti-SLAPP" statute, G. L. c. 231,
§ 59H. The judge denied that motion. The defendants do not
press the point on appeal.
     7
       The judge ruled in part that the Massachusetts State
Automobile Dealers Association (MSADA) did not have standing
because it is not a manufacturer, distributor, or motor vehicle
dealer entitled to bring suit under G. L. c. 93B, § 15. The
plaintiffs claim on appeal that MSADA has "associational
standing." See Modified Motorcycle Ass'n of Mass., Inc. v.
Commonwealth, 60 Mass. App. Ct. 83, 85 & n.6 (2003), citing Hunt
v. Washington State Apple Advertising Comm'n, 432 U.S. 333, 343
(1977). Given the result we reach and, in any event, because of
the presence of the two individual dealer plaintiffs, we need
not attempt to resolve MSADA's associational standing claim.
                                                                     5


     Facts.8   Tesla is a manufacturer of electric motor vehicles.

It was incorporated in Delaware in 2003.    Tesla Motors MA is its

wholly-owned subsidiary, incorporated in Massachusetts in 2012

"to lease and operate stores, galleries and service centers for

the sale and service of Tesla vehicles in Massachusetts and to

provide the public with information about electric vehicle

ownership."    Neither of the defendants is affiliated in any way

with the plaintiffs.   The defendants are not members of MSADA,

and neither of the plaintiff individual dealers ever sold or

distributed Tesla brand vehicles.

     At the time the complaint was filed, the defendants were

not licensed to sell motor vehicles in Massachusetts.    However,

Tesla MA had filed with the board of selectmen of Natick (board)

an application for a class 1 license pursuant to G. L. c. 140,

§§ 58 and 59.9   Tesla MA was also operating a "gallery" in the



     8
       This recitation of facts is drawn from the allegations of
the plaintiffs' verified complaint and from affidavits and other
exhibits that were before the motion judge. A judge ruling on a
motion to dismiss for lack of standing pursuant to Mass. R. Civ.
P. 12 (b) (1), 365 Mass. 754 (1974), may properly consider such
submissions. See Ginther v. Commissioner of Ins., 427 Mass.
319, 322 & n.6 (1998); Watros v. Greater Lynn Mental Health &
Retardation Ass'n, 421 Mass. 106, 108-109 (1995).
     9
       Class 1 licenses are granted to "[a]ny person who is a
recognized agent of a motor vehicle manufacturer or a seller of
motor vehicles made by such manufacturer whose authority to sell
the same is created by a written contract with such manufacturer
or with some person authorized in writing by such manufacturer
to enter into such contract, and whose principal business is the
                                                                    6


Natick Mall at which interested individuals could view a Tesla

display vehicle and learn about Tesla products and electric

motor vehicles in general.   The plaintiffs alleged in their

complaint that the gallery was the functional equivalent of a

dealership showroom, intended to generate sales of Tesla

vehicles.   The defendants have denied that any sales of vehicles

have been made or facilitated at the gallery.   In any event,

between the time of the motion judge's ruling on the plaintiffs'

request for a preliminary injunction and his ruling on the

defendants' motion to dismiss, the board approved Tesla MA's

license application and issued a class 1 license to Tesla MA,

permitting it to operate a sales office located on West Central

Street in Natick (town).10




sale of new motor vehicles." G. L. c. 140, § 58 (b). The
licensing process is the subject of G. L. c. 140, § 59.
     10
       MSADA and Brigham-Gill Motorcars, Inc., a Massachusetts
motor vehicle dealer that is not involved in this litigation,
challenged the issuance of the license to Tesla MA. They
commenced an action in the Superior Court seeking declaratory
relief pursuant to G. L. c. 231A, and relief in the nature of
certiorari pursuant to G. L. c. 249, § 4, alleging that the
license violated G. L. c. 93B, § 4 (c) (10). A different judge
in the Superior Court allowed Tesla MA to intervene in that
action and then dismissed the action on motion of Tesla MA and
the board of selectmen of Natick. The judge ruled that the
plaintiffs lacked standing to maintain the action because they
had not demonstrated a legally cognizable injury, and because
the statute governing the issuance of the license, G. L. c. 140,
§ 59, did not give them a right to challenge the granting of the
license. The order dismissing the complaint in that action came
after the order dismissing the complaint in this case, but
                                                                       7


    Statutory framework.    Chapter 93B was added to the General

Laws in 1970 (see St. 1970, c. 814, § 1).    It was, and continues

to be, "a comprehensive statute covering an array of business

practices in the automobile industry."   Beard Motors, 395 Mass.

at 430.   It "was enacted in recognition of the potentially

oppressive power of automobile manufacturers and distributors in

relation to their affiliated dealers."   Id. at 432.    "The

statute aims at eliminating industry practices which may be

reasonably thought to operate unfairly or coercively.     It is

designed to protect franchisees from having to succumb to

dictation by manufacturers pressing their own interests in

disregard of the health of other elements in the trade and

perhaps ultimately of the welfare of the public."      Tober Foreign

Motors, Inc. v. Reiter Oldsmobile, Inc., 376 Mass. 313, 322

(1978) (Tober).   See Brown, A Bill of Rights for Auto Dealers,

12 B.C. Indus. & Commercial L. Rev. 757 (1971) (Brown).

    General Laws c. 93B, as enacted in 1970, remained in effect

and in the same general form through 2002.    Before the 2002

amendments, c. 93B, § 3 (a), declared unlawful the use of



neither MSADA nor Brigham-Gill appealed the judgment of
dismissal.

     Tesla and Tesla MA argue, as an alternative basis for
upholding the judgment of dismissal in this case, that the
plaintiffs are barred by principles of res judicata from
relitigating the issue of standing. Given the result we reach,
we need not resolve that contention.
                                                                       8


"unfair methods of competition and unfair or deceptive acts or

practices, as defined in [c. 93B, §] 4."      See G. L. c. 93B, § 3

(a), inserted by St. 1970, c. 814, § 1.      Section 4 (3), in turn,

itemized "a considerable array of oppressive practices," Tober,

376 Mass. at 320, by manufacturers and distributors that were

deemed to be violations of § 3 (a).     See G. L. c. 93B, § 4 (3)

(a)-(m), inserted by St. 1970, c. 814, § 1, and as amended

through St. 1977, c. 717, § 3.     When originally enacted, this

itemized list was described by one author as the "The Dealers'

'Bill of Rights' Provision," and was intended to protect

franchised dealerships from specific types of abuses by their

manufacturers.    Brown, supra at 799-806.   Chapter 93B also had a

section authorizing the Attorney General, at the request of a

dealer, manufacturer, or distributor, to enforce compliance with

the chapter in accordance with G. L. c. 93A, §§ 4-8, inclusive,

see c. 93B, § 12, as amended by St. 1977, c. 717, § 5, as well

as a provision conferring a private right of action on motor

vehicle dealers damaged by one or more of the proscribed acts or

practices.     See G. L. c. 93B, § 12A, as amended by St. 1985,

c. 689, § 2.

    The 2002 statutes repealed in its entirety the then-

existing c. 93B and replaced it with a new c. 93B.      See St.

2002, c. 222, § 3.     However, many of the core provisions and the

general structure of the previous statute have remained
                                                                    9


essentially the same.   Specifically, § 3 (a) of the new c. 93B11

continues to declare unlawful the use of "[u]nfair methods of

competition and unfair or deceptive acts and practices, as

defined in [§] 4," and § 4 (c), like the former § 4 (3),

consists of an itemized list of specific acts that are deemed to

be violative of § 3 (a).   Although the section number has

changed, c. 93B continues to give the Attorney General the power

to enforce compliance with the statute on request of any dealer,

manufacturer, or distributor, see c. 93B, § 14, inserted by St.

2002, c. 222, § 3.

    Of particular concern in this case are new § 4 (c) (10) and

new § 15 (a).   Under § 4 (c) (10), it is unlawful for a

manufacturer, distributor, or franchisor representative "to own

or operate, either directly or indirectly through any

subsidiary, parent company or firm, a motor vehicle dealership

located in the commonwealth of the same line make as any of the

vehicles manufactured, assembled or distributed by the

manufacturer or distributor."   G. L. c. 93B, § 4 (c) (10),

inserted by St. 2002, c. 222, § 3.   Under the cognate provision

of the version of the statute that existed just before its 2002

amendments, it was unlawful for a manufacturer, distributor, or

wholesaler "to own and operate, either directly or indirectly

    11
       The statute was amended by St. 2012, c. 152. Use of the
words "new" or "now" in reference to G. L. c. 93B, means the
statute inserted by St. 2002, c. 222, § 3.
                                                                    10


through any subsidiary, parent or affiliated company or firm, a

motor vehicle dealership within the relevant market area of a

motor vehicle dealer of the same line make."    See G. L. c. 93B,

§ 4 (3) (k), as amended through St. 1977, c. 717, § 3.    Section

15 (a) creates a private right of action for dealers injured by

statutory violations –- a right that formerly was set out in

c. 93B, § 12A -- and adds a private right of action for

manufacturers and distributors who may suffer injury on account

of statutory violations by dealers.12

     Discussion.   The plaintiffs urge us to read literally the

language of G. L. c. 93B, §§ 4 (c) (10) and 15 (a), and to

conclude that they have standing.    In particular, they argue

that the plain language of § 15 (a) permits "[a]ny . . . motor

vehicle dealer" who has been injured by "any act prohibited or

declared unlawful under" c. 93B to maintain an action against


     12
          Section 15 (a) provides in relevant part:

          "Any manufacturer, distributor or motor vehicle dealer
     who suffers any loss of money or property, real or
     personal, as a result of the use or employment by a
     manufacturer, distributor or motor vehicle dealer of an
     unfair method of competition or an unfair or deceptive act
     or practice as defined by this chapter, any act prohibited
     or declared unlawful by this chapter, or any rule or
     regulation adopted under this chapter, may bring an action
     in the superior court, or if applicable in the federal
     district court for the district of Massachusetts, for
     damages and equitable relief, including injunctive relief
     . . . ."

G. L. c. 93B, § 15, inserted by St. 2002, c. 222, § 3.
                                                                  11


the offending entity.     Because they see the defendants'

operation of a factory-owned store selling Tesla brand vehicles

as a violation of § 4 (c) (10), and therefore an unlawful act

within the meaning of § 3 (a), they assert that § 15 (a) gives

them standing.   The plaintiffs' position is that, given the

unambiguous language of § 15 (a) and § 4 (c) (10), the motion

judge erred in considering the history and purpose of c. 93B and

this court's decision in the Beard Motors case to adopt a

reading of the statute different from the one they advance.     We

do not agree.

    First, although the parties do not address this point, it

is not entirely clear that the plain language of § 4 (c) (10)

applies to the defendants' conduct and renders it unlawful, as

the plaintiffs contend.     They maintain that § 4 (c) (10)

prohibits a manufacturer such as Tesla, directly or through a

subsidiary such as Tesla MA, from owning or operating in the

Commonwealth "a motor vehicle dealership" selling its own line

make of automobiles.    "Motor vehicle dealership" is a term

defined in c. 93B as:

         "any person who, in the ordinary course of its
    business, is engaged in the business of selling new motor
    vehicles to consumers or other end users pursuant to a
    franchise agreement and who has obtained a class 1 license
    pursuant to the provisions of [G. L. c. 140, §§ 58 & 59]"
    (emphasis added).
                                                                  12


G. L. c. 93B, § 1, inserted by St. 2002, c. 222, § 3.   Because

neither Tesla nor Tesla MA is engaged in the business of selling

new Tesla motor vehicles in Massachusetts "pursuant to a

franchise agreement," there appears to be a question whether

Tesla's business model involves the operation of a "motor

vehicle dealership" within the meaning of c. 93B, § 4 (c) (10),

and therefore whether, by its literal terms, the proscription of

§ 4 (c) (10) applies to the defendants at all.

    Second, and more significantly, the plaintiffs take too

narrow an approach to the task of interpreting the statutory

provisions at issue.   While the specific language of a statute

is obviously key, "[t]he general and familiar rule is that a

statute must be interpreted according to the intent of the

Legislature ascertained from all its words construed by the

ordinary and approved usage of the language, considered in

connection with the cause of its enactment, the mischief or

imperfection to be remedied and the main object to be

accomplished."   Hanlon v. Rollins, 286 Mass. 444, 447 (1934).

This is particularly true when a party's standing is the issue

to be decided.   Indeed, in the Beard Motors case, where the

plaintiff's standing was precisely the question at hand, the
                                                                13


court rejected essentially the same approach to statutory

interpretation as the plaintiffs here advance.13   We stated:

          "We have often recognized that not every party who can
     claim an injury as a result of violations of a statute or
     regulation has standing to bring an action thereunder.
     This is true even when a literal reading of the statute,
     without regard to the Legislature's purpose in enacting it,
     would appear to provide a broader grant of standing. See,
     e.g., Gallo v. Division of Water Pollution Control, 374
     Mass. 278, 283 (1978) (statute authorizing action by 'any
     . . . person interested'); Circle Lounge & Grille, Inc. v.
     Board of Appeal of Boston, 324 Mass. 427, 429 (1949)
     (statute authorizing action by 'any person aggrieved');
     Monroe v. Cooper, 235 Mass. 33, 34-35 (1920) (same). The
     scope of the grant of authority to bring an action for
     violation of G. L. c. 93B, § 12A [now § 15], must be

     13
       In Beard Motors, Inc. v. Toyota Motor Distribs., Inc.,
395 Mass. 428, 429 (1985) (Beard Motors), a franchised Chevrolet
dealership (Beard) had entered into a contract with a franchised
Toyota dealership (Bullock) to purchase the latter. The
agreement was conditioned on Bullock's obtaining consent to the
assignment from the relevant Toyota distributor and the Toyota
importer for the United States. Id. It suffices to say that
consent was not forthcoming and the sale did not take place.
Id. Beard commenced an action against the distributor and the
importer, claiming a violation of G. L. c. 93B, § 4 (3) (i), id.
at 430, as then in effect, which required the written consent to
the assignment of the manufacturer, distributor or wholesaler,
"which consent shall not unreasonably be withheld" (emphasis
added). G. L. c. 93B, § 4 (3) (i), as amended through St. 1977,
c. 717, § 3. The sole issue in the case was whether Beard,
never having been a Toyota dealer, had standing under G. L.
c. 93B, § 12A (now § 15 [a]), to maintain an action against
Toyota, claiming violation of a subsection of § 4 (3) (now § 4
[c]). Beard Motors, 395 Mass. at 430.

     The court examined the language, history, and purposes of
the statute. Despite the seemingly broad language of § 12A,
which, like the present § 15 (a), on its face conferred standing
on any motor vehicle dealer to maintain an action against a
distributor alleging an unfair act or practice in violation of
the statute, Beard did not have standing because its alleged
injury was not within the statute's intended area of concern.
Id. at 431-433.
                                                                 14


    determined with reference to the context and subject matter
    of the statute. See Boston Edison Co. v. Boston
    Redevelopment Auth., 374 Mass. 37, 44 (1977); Ayer v.
    Commissioners on Height of Bldgs. in Boston, 242 Mass. 30,
    33 (1922). Whether Beard has standing under § 12A depends
    upon the intent of the Legislature. To determine the
    intent of the Legislature, we look to both the language and
    purposes of the act. Gallo v. Division of Water Pollution
    Control, supra at 284.

         "Unless the Legislature has clearly indicated that it
    intends a broader grant of standing, see, e.g., Fournier v.
    Troianello, 332 Mass. 636, 639 (1955), we have generally
    looked to whether the party claiming to have standing has
    alleged an injury 'within the area of concern of the
    statute or regulatory scheme under which the injurious
    action has occurred.' Penal Insts. Comm'r for Suffolk
    County v. Commissioner of Correction, 382 Mass. 527, 532
    (1981), quoting Massachusetts Ass'n of Indep. Ins. Agents &
    Brokers v. Commissioner of Ins., 373 Mass. 290, 293 (1977).
    See also Circle Lounge & Grille, Inc. v. Board of Appeals
    of Boston, supra at 429-430 ('It was no part of the purpose
    of the zoning regulations to protect business from
    competition,' therefore, a person alleging injury due to
    increase in competition is not a 'person aggrieved' within
    the meaning of the statute). An analysis of the provisions
    of G. L. c. 93B and of the Legislature's apparent
    objectives in enacting the statute leads to the conclusion
    that Beard has not alleged injury within the area of
    concern of the statute."

Beard Motors, 395 Mass. at 431-432.

    The plaintiffs here attempt to distinguish the holding of

Beard Motors by focusing on its particular facts, arguing that

the court looked to the history and purpose of the statute to

avoid reaching an illogical result in the case.   We disagree.

Beard Motors and the cases cited in that case stand for the

well-settled proposition that, in matters of standing to

maintain actions for statutory violations, courts must look to
                                                                 15


the history and purpose of the statute to determine its intended

"area of concern."   The objective is not merely to avoid

illogical results, but to respect the Legislature's intent by

recognizing standing only for those whom the statute is intended

to protect.14

     The plaintiffs also maintain that, even if one were to take

into account the history and purpose of the statute, they have

standing to pursue their claim because theirs is a type of

injury that the Legislature intended to be remedied by c. 93B.

Their claimed injury is that they will be at a disadvantage

competing with the defendants, who will be selling Tesla brand

vehicles through company-owned stores and not through franchised

dealerships.    They allege that "[u]nless the defendants are

enjoined, they will be allowed to compete unfairly with the

dealers as their model of manufacturer owned dealerships with

remote service centers will allow Tesla and Tesla MA financial


     14
       The plaintiffs claim to recognize that a determination of
the statute's area of concern is critical, yet argue that the
area of concern is to be determined (absent ambiguity or
illogical results) solely from the language of the statute. To
the contrary, numerous cases of this court, addressing standing
issues in a variety of contexts, have held that we find the
intended area of concern, and hence the interests that the
Legislature intended to protect, based on consideration not only
of the language of a statute, but also on an examination of its
history and purpose. In addition to the cases cited in the
passage from Beard Motors quoted in the text, see, e.g., HSBC
Bank USA, N.A. v. Matt, 464 Mass. 193, 200 (2013), and cases
cited; Enos v. Secretary of Envtl. Affairs, 432 Mass. 132, 135-
136 (2000), and cases cited.
                                                                  16


savings which would not be available to Massachusetts dealers

who must spend considerably to conform to Massachusetts law.

This could cause inequitable pricing which also [could] cause

consumer confusion and the inability to fairly consider the

various automobiles offered."   Contrary to the plaintiffs'

assertion, however, the type of competitive injury they describe

between unaffiliated entities is not within the statute's area

of concern.   See American Honda Motor Co. v. Bernardi's, Inc.,

432 Mass. 425, 436 (2000) (discussing "relevant market area"

requirement of statute then in effect; "Chapter 93B was not

intended to provide all dealers with a statutory right to seek

protection from potential competition"); Tober, 376 Mass. at

322-323 (discussing statute's purpose as "preserving a sound

competitive market free of the domination of oligopolists at the

top of a vertical chain of manufacturer, distribution and sale.

. . .   But if the statute works sometimes to protect established

dealers from new competition, this may be seen not as the object

of the legislation, but as an incident in the pursuit of an

ultimately procompetitive goal").

    As previously discussed, the purpose of c. 93B historically

was to protect motor vehicle dealers from a host of unfair acts

and practices historically directed at them by their own brand

manufacturers and distributors.   The 2002 amendments did not

change this goal.   It is difficult, if not impossible, to view
                                                                  17


the current version of c. 93B, § 4 (c), as representing anything

other than the same dominant thrust, i.e., to prevent abuses by

manufacturers of their franchisee dealers.15   The various

subsections of § 4 (c) other than § 4 (c) (10) all clearly

relate to relationships between manufacturers, distributors, and

franchise representatives, on the one hand, and their affiliated

dealers, on the other.   See G. L. c. 93B, § 4 (c) (1) (governing

allocation of new vehicles by manufacturers and distributors to

their dealers); § 4 (c) (2) (governing disclosure to dealers of

methodology by which such vehicles are allocated); § 4 (c) (3)

(governing delivery of vehicles from manufacturers and

distributors to their franchised dealers); § 4 (c) (4)

(proscribing threats to terminate franchise agreements);

§ 4 (c) (5) (prohibiting sales of same model vehicles to

different dealers at disparate prices); § 4 (c) (6) (prohibiting


     15
       The plaintiffs suggest that the Beard Motors decision,
and our subsequent decision in American Honda Motor Co. v.
Bernardi's, Inc., 432 Mass. 425 (2000) (American Honda), are of
limited utility in determining the full extent of the protection
intended for dealers under G. L. c. 93B, because those cases
involved subsections of c. 93B, § 4, that applied on their face
only to affiliated parties. We are not persuaded by this myopic
reading of the cases. Beard Motors, in particular, spoke in
broad terms about the history and intent of the entire statute,
not just the specific subsection that was in play in that case.
Beard Motors, 395 Mass. at 430-433. Beard, like the plaintiffs
in this case, maintained that it was injured by unlawful acts of
a party with whom it was not affiliated. It was precisely
because the statute was intended to apply only to affiliated
parties that the court refused to recognize Beard's standing.
Id. at 432-433.
                                                                  18


sales to individuals at price lower than price offered and

charged to dealers); § 4 (c) (7) (prohibiting sales of parts and

accessories to different dealers at disparate prices);

§ 4 (c) (8) (proscribing imposition of unreasonable restrictions

on financial arrangement or structure of dealerships);

§ 4 (c) (9) (proscribing receipt of money, goods, or services

from persons transacting with dealers, without accounting to

dealers for same); § 4 (c) (11) (prohibiting coercion of dealers

to release, assign, or waive prospectively their rights under

chapter); § 4 (c) (12) (proscribing use of parent company,

subsidiary, or agent to accomplish what would otherwise be

prohibited conduct by manufacturer or distributor under

chapter).   It would be anomalous to find, within this detailed

list of rights and protections that are conferred on dealers

vis-à-vis their manufacturers and distributors, a lone provision

giving dealers protection against competition from an

unaffiliated manufacturer.   Yet that is how the plaintiffs would

have us construe § 4 (c) (10).   Absent a clear indication that

the Legislature intended to have § 4 (c) (10) differ from

§ 4 (c) (1)-(9) and (11)-(12) in such a significant way, we are

not persuaded by the plaintiffs' reading of § 4 (c) (10).

    As the defendants suggest, the language of that subsection

can more easily and naturally be understood as eliminating the

"relevant market area" restriction that existed in c. 93B, § 4
                                                                      19


(3) (k), as amended by St. 1977, c. 717, § 3, the antecedent

version of § 4 (c) (10) that was in effect prior to the 2002

amendments.     Under § 4 (3) (k), a manufacturer was precluded

(with limited exceptions not relevant here) from owning and

operating "a motor vehicle dealership within the relevant market

area of a motor vehicle dealer of the same line make."      Dealers

were thus protected from having to compete with their affiliated

manufacturers for sales within a defined geographical area.16

The 2002 amendments broadened that protection:     § 4 (c) (10)

precludes a manufacturer from competing for sales with an

affiliated dealership by operating a dealership anywhere within

the Commonwealth, not just within the defined "relevant market

area" of one of its affiliated dealers.     G. L. c. 93B,

§ 4 (c) (10).

     The legislative history relating specifically to the

enactment of § 4 (c) (10) in 2002 supports our reading of this

section.   The sole item of legislative history relied on by the

plaintiffs is a "position paper" written by MSADA and presented

to the Legislature's Joint Committee on Commerce and Labor in


     16
       Determining "relevant market area," as defined in the
statute, has proved to be quite challenging, and litigation
concerning the relevant market area could be quite time-
consuming and expensive. See American Honda, 432 Mass. at 427-
434; Ricky Smith Pontiac, Inc. v. Subaru of New England, Inc.,
14 Mass. App. Ct. 396, 412 (1982) (observing that statutory
definition of relevant market area "would perplex even the most
percipient logician").
                                                                  20


May, 2001, at the time the committee was considering an earlier

version of amendments to c. 93B, 2001 Senate Doc. No. 87.   The

MSADA paper explained the key provisions of that bill and

expressed the association's support for it.   The paper stated

that 2001 Senate Doc. No. 87 would eliminate two "loopholes"

under c. 93B as then in effect,17 by "explicitly prevent[ing]

factory ownership or operation of new or used vehicle stores."

Specifically, according to the paper, the Senate bill would

"prohibit the direct sale of new cars to consumers by the

factories."18


     17
       MSADA's paper claimed that G. L. c. 93B as then in effect
prohibited "manufacturers from directly owning and operating
dealerships in Massachusetts." That is not correct. General
Laws c. 93B, § 4 (3) (k), as amended by St. 1977, c. 717, § 3,
only prohibited manufacturers from owning and operating a
dealership "within the relevant market area of a motor vehicle
dealer of the same line make."
     18
       2001 Senate Doc. No. 87, in relevant part, proposed the
following language for the new G. L. c. 93B, § 4 (c) (10):

          "(c) It shall be deemed a violation of subsection (a)
     of section 3 for a manufacturer, distributor, or franchisor
     representative: . . . (10) to own or operate, either
     directly or indirectly through any subsidiary or parent
     company or firm, a motor vehicle dealership located in the
     commonwealth of the same line make as any of the vehicles
     manufactured, assembled or distributed by the manufacturer
     or distributor. It shall also be a violation of subsection
     (a) of section 3 for a manufacturer, but not for a
     distributor, either directly or indirectly through any
     subsidiary or parent company or firm: (a) to obtain a
     class 1 or class 2 license issued pursuant to the
     provisions of [§] 58 or 59 of [c.] 140; or (b) to own or
     operate a business within the commonwealth for the purpose
     of selling motor vehicle parts or service directly to
                                                                   21


     However, 2001 Senate Doc. No. 87 was not the bill that

ultimately was enacted.   Rather, the bill that, a year later,

the Legislature enacted and the then Acting Governor Jane Swift

signed into law as St. 2002, c. 222, was 2002 Senate Doc. No.

2412.19   This bill, and therefore the new G. L. c. 93B, § 4 (c)

(10), that resulted from it, did not include the language from

2001 Senate Doc. No. 87 barring manufacturers from obtaining

directly or through a subsidiary a class 1 license that is

emphasized in note 18, supra.   Accordingly, language that would

have put into place (with certainty) the type of prohibition

that the plaintiffs here seek to read into § 4 (c) (10) was not

included in the statute as enacted.

     Moreover, two other documents in Acting Governor Swift's

papers concerning the passage of St. 2002, c. 222, indicate that

the language in the proposed § 4 (c) (10) precluding a



     customers; or (c) to enter into a contract with a business
     or third-party located in the commonwealth, which does not
     have and cannot obtain a class 1 license issued pursuant to
     the provisions of [§] 58 of [c.] 140, giving said business
     or third-party the right to provide warranty service to
     motor vehicles it manufactures, assembles or distributes"
     (emphasis added).
     19
       The bill cited in the text, 2002 Senate Doc. No. 2412,
itself was derived from 2002 House Doc. No. 4997. In all
respects material to this case, the two bills are identical.
Moreover, as indicated in the text, infra, after 2002 Senate
Doc. No. 2412 was passed by both branches of the Legislature and
sent to the acting Governor, the review conducted by the acting
Governor's staff referred to the legislation as "House Doc. No.
4997."
                                                                  22


manufacturer from owning or operating a motor vehicle dealership

was intended and understood to apply only to manufacturers

owning or operating dealerships in competition with their

affiliated, own brand dealers.   In particular, the acting

Governor's papers include a paper prepared by MSADA in May,

2002, addressing the predecessor to 2002 Senate Doc. No. 2412,

2002 House Doc. No. 4997.   See note 19, supra.   This second

paper, like the one written to address the Senate bill a year

earlier, summarized the key provisions of 2002 House Doc. No.

4997 and expressed the association's support for it.

Recognizing (at least implicitly) that the absolute ban on

manufacturers obtaining class 1 licenses had by that time been

eliminated from the proposed legislation, the association wrote

in its 2002 paper that "House 4997 would create a statewide ban

on factory ownership of dealerships to prevent manufacturers

from directly competing with their own dealers by indirectly

owning or operating dealerships in Massachusetts" (emphasis

added).   In other words, a manufacturer might obtain a class 1

license to sell vehicles, but under the new legislation it would

not be able sell the same line make in Massachusetts if it

already had an affiliated dealer within the Commonwealth.

    The second relevant paper in the acting Governor's file is

a memorandum to her from her deputy chief legal counsel in

August, 2002, when 2002 Senate Doc. No. 2412 was before her for
                                                                    23


signature.    The memorandum states that "[t]he purpose of this

law is apparently to protect dealers in their relationships with

manufacturers, given the imbalance of bargaining power between

the two."    Further, in an apparent reference to § 4 (c) (10),

the memorandum states that "dealers wanted to clarify that

manufacturers should not be able to operate as dealers too (and

thereby compete with their own franchisees)" (emphasis added);

the memorandum also indicates that the bill's language was in

response to dealers' complaints "that manufacturers can compete

unfairly with their own franchisees by owning their own

dealerships" (emphasis added).    Finally, the memorandum assures

the acting Governor that the amendments to G. L. c. 93B included

in the proposed legislation were negotiated at length to the

satisfaction of all concerned -- manufacturers, dealers, and

consumer interests.

    We take from these additional materials in the acting

Governor's file that St. 2002, c. 222, was intended and

understood only to prohibit manufacturer-owned dealerships when,

unlike Tesla, the manufacturer already had an affiliated dealer

or dealers in Massachusetts.

    Conclusion.    With a proper understanding of the language,

history, and purpose of the statute in mind, we hold that G. L.

c. 93B, § 15, does not confer standing on a motor vehicle dealer

to maintain an action for violation of G. L. c. 93B, § 4 (c)
                                                                  24


(10), against a manufacturer with which the dealer is not

affiliated.   We therefore affirm the Superior Court's judgment

dismissing the plaintiffs' action for lack of standing.

                                    So ordered.